2000. 2 NRS 34.726(1). Appellant's claim was defaulted because it could
                have been raised on direct appeal, NRS 34.810(1)(b), and the motion was
                an abuse of the writ because it raised a claim different from those raised
                in his prior post-conviction petitions for a writ of habeas corpus. 3 NRS
                34.810(2). Appellant's motion was therefore procedurally barred absent a
                demonstration of good cause and actual prejudice. NRS 34.726(1); NRS
                34.810(3). Appellant did not attempt to demonstrate good cause to excuse
                his delay, nor could he have demonstrated prejudice because he received
                all of the presentence credit to which he was entitled. We therefore
                conclude that the district court did not err in denying the petition.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 4




                                         Pickering



                Parraguirre                              b ila
                                                          ra -


                      2Black   v. State, Docket No. 33753 (Order Dismissing Appeal, May
                25, 2000).

                      3Black v. State, Docket No. 38780 (Order of Affirmance, May 7,
                2003); Black v. State, Docket No. 44472 (Order of Affirmance, April 27,
                2005).

                      4We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Linda Marie Bell, District Judge
                     Anthony Ross Black
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   3
(0) 1947A gem